DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received May 24, 2022.  
	Claims 1-18 are amended.	Claims 1-18 are pending and have been examined.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation, or a certain method of organizing human activity-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-6 are a method, which is a process.
Claims 7-12 are a system, which is a machine.
Claims 13-18 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1, 7, and 13, which are similar in scope, is defined as:
A method for managing shared vehicles comprising: receiving shared information and a usage [] contract sent by a vehicle owner client; registering the shared information and the usage [] contract [] and [sending] the shared information and the usage []  contract []; receiving a rental request sent by a rental client and registering the rental request [], wherein the rental request comprises personal information and rental requirements of a user who initiates the rental request; calculating a user grade of the user who initiates the rental request according to a credit [] contract pre-stored [] and the personal information; searching matched shared vehicles according to a user grade and the rental requirements; sending the matched shared vehicles to the rental client so that the rental client determines a target shared vehicle; releasing usage authorization of the target shared vehicle to the rental client, wherein the calculating the user grade of the user who initiates the rental request according to the credit [] contract and the personal information comprises: acquiring, by the server, specific user information of the user stored [] according to a personal identifier of the user in the rental request; calculating the user grade of the user according to the specific user information, wherein the user grade comprises a user credit rating and a user driving rating, the user credit rating is determined according to a ratio of driving mileage of the user to violation behaviors or violation information within the driving mileage, and the user driving rating is determined according to the driving mileage and driving behavior information.
The abstract idea steps recited in claims 1, 7, and 13 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.

These steps could be performed mentally by the performing the following:  First, one could receive shared information and usage contract sent by a vehicle owner client mentally, by looking at a paper contract.  Then, one could register the information (including the contract) by writing information down on paper, and then could send information to another person by passing paper to them or verbally telling them information.  One could do this mentally even as the information is personal information and rental requirements, both of which can be handled mentally.  Then, one could use mental judgment, perhaps by predefined rules, calculate a user grade of the user who initiates the rental request mentally.  One could then search matched shared vehicles mentally according to a user grade by using mental judgment and comparing information.  One could then send the matched shared vehicles to the rental client so that the rental client determines a target shared vehicle mentally, by passing paper to the client with choices.  It is noted that "so that" is intended use of the mental step and is not positively claimed.  Finally, one could release usage authorization mentally by writing such authorization on paper.  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 7, and 13 above, mentally, which makes it a mental process.  
	Alternatively, these steps represent a certain method of organizing human activity – a commercial interaction—because these steps represent a particular way of evaluating users to rent cars and renting cars to users.  Car rental is a kind of commercial interaction, and the additional steps of evaluating users is a particular way of renting cars.  Therefore, this is a certain method of organizing human activity -  commercial interaction.  
Prong Two asks: Do the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
Server / by the server
Client terminal
Smart contract
into a block chain network
radioing
smart contract pre-stored in the block chain
unlock the target shared vehicle and/or make an engine of the target shared vehicle available for starting
stored in the block chain network
Claim 7 recites the following additional elements:
Server / by the server
Client terminal
a memory which stores executable computer program; a processor coupled to the memory
by calling the executable computer program in the memory, the processor is configured to
Smart contract
into a block chain network
radioing
smart contract pre-stored in the block chain
unlock the target shared vehicle and/or make an engine of the target shared vehicle available for starting
stored in the block chain network
Claim 13 recites the following additional elements:
A non-transitory computer readable storage medium which stores a computer program, wherein when the computer program is executed
Smart contract
into a block chain network
radioing
smart contract pre-stored in the block chain
unlock the target shared vehicle and/or make an engine of the target shared vehicle available for starting
stored in the block chain network
These elements are merely instructions to apply the abstract idea to a computer because smart contract, block chain, and radioing, are applied elements which are simply added after the fact to an abstract idea.  Likewise a terminal is merely equivalent to a generic computer.  There are no details of how to carry out the abstract idea, rather, these elements are merely tools to execute the abstract idea.  The smart contract is being implemented on an applied level, a smart version of a contract, in other words, a contract on a distributed ledger.  The blockchain is used to store information, and therefore is used as a particular from of data storage.  The unlocking of the vehicle or making an engine available for starting is a further applied limitation because it is using, at a high level, machinery to apply an abstract idea.  Alternatively, the unlocking the vehicle or making the engine available is a field of use limitation because it generally links the abstract idea to a technological field – vehicle use.  This is because all vehicles need to be unlocked and have their engine available to start in order for them to be used, and Applicant has not recited with particularity how the vehicles are unlocked or the engine started.  
Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The arguments from Prong 2 are carried over; the combination of radioing, blockchain, smart contract, terminals, and unlocking are used in a routine way and, in combination, are not reciting significantly more than the abstract idea.  Therefore, Applicant has not claimed significantly more than the abstract idea.  
	Per the dependent claims:
Per claims 2, 8, and 14, which are similar in scope, the abstract idea is further defined with limitations to a service protocol.  The additional elements such as usage or service smart contract are applied elements, similar to the above, and are not a practical application or significantly more than the abstract idea.  
Per claims 3, 9, and 15, which are similar in scope, the abstract idea is further defined with limitations to identity information of the vehicle owner and terminal information.  The additional elements, variations of a smart contract and block chain network, are similar to the additional elements recited in the independent claims and therefore are not a practical application or significantly more than the abstract idea.  
Per claims 4, 10, and 16, which are similar in scope, the abstract idea is further defined with limitations to usage data.  The additional elements, variations of a smart contract and block chain network, are similar to the additional elements recited in the independent claims and therefore are not a practical application or significantly more than the abstract idea.  
Per claims 5, 11, and 17, which are similar in scope, the abstract idea is further defined with limitations to classifying usage data.  The additional elements, variations of a smart contract and block chain network, are similar to the additional elements recited in the independent claims and therefore are not a practical application or significantly more than the abstract idea.  
Per claims 6, 12, and 18, which are similar in scope, the abstract idea is further defined with limitations to income and income sharing data.  The additional elements, variations of a smart contract and block chain network, are similar to the additional elements recited in the independent claims and therefore are not a practical application or significantly more than the abstract idea.  
Therefore, claims 1-18 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent, US PGPUB 2019/0164137 A1 ("Vincent") in view of Jameel et al., US PGPUB 2013/0325521 A1 ("Jameel"), further in view of Taylor et al., US PGPUB 2013/0046562 A1 ("Taylor").
Per claims 1, 7, and 13, which are similar in scope, Vincent teaches
Per claim 7, specifically, Vincent teaches A server comprising: a memory which stores executable computer program; a processor coupled to the memory, wherein by calling the executable computer program in the memory, the processor is configured to: in par 0101: "The smartphone may be configured to execute an application (app) which has been downloaded and installed from the car rental company's server." and in par 056: "By ‘off-BID’ we mean that the instructions are not provided within the BID itself, but are stored elsewhere and accessed as and when required. These instructions are selected and arranged to perform a chosen task or plurality of tasks. When executed, the instructions can control and influence the behavior of the IOT device. The BID may reside on the IOT device itself, meaning that the BID is installed in memory provided in or on the IOT device."
Per claim 13, specifically, Vincent teaches A computer readable storage medium which stores a computer program, wherein when the computer program is executed in par 056: "By ‘off-BID’ we mean that the instructions are not provided within the BID itself, but are stored elsewhere and accessed as and when required. These instructions are selected and arranged to perform a chosen task or plurality of tasks. When executed, the instructions can control and influence the behavior of the IOT device. The BID may reside on the IOT device itself, meaning that the BID is installed in memory provided in or on the IOT device."
	Then, per claims 1, 7, and 13, which are similar in scope, Vincent teaches receiving shared information and a usage smart contract sent by a vehicle owner client terminal; registering the shared information and the usage smart contract into a block chain network and radioing the shared information and the usage smart contract in the entire network of the block chain in par 0053: "a server 102 which hosts a website which is used by customers to rent cars" then, in par 0075: "See FIGS. 1b and 2. In this example, the resource provider is the car rental company and the resource is the vehicle which has an internet-enabled computer on board." Par 0076: "In response to this, the car hire company generates a new contract. This is a machine-executable “smart contract” (hereinafter simply referred to as a “contract”). Smart contracts are known in the art. The car hire company shares the contract by publishing it in a publicly available Distributed Hash Table (DHT) in step S102, FIG. 1b. The contract contains the terms of the car hire such as, for example, pick-up and the return times, details of the model vehicle, etc. The customer is informed of the location of the contract (or sent a copy of it) so that the customer can view the terms and conditions and decide if he/she wishes to proceed."  The publicly available Distributed Hash Table is the blockchain.  Publishing in the blockchain teaches under a broadest reasonable interpretation radioing as it is disseminated to different users.  
	Then, Vincent teaches receiving a rental request sent by a rental client terminal and registering the rental request in the block chain network, wherein the rental request comprises personal information and rental requirements of a user who initiates the rental request; user who initiates the rental request according to the credit smart contract pre-stored in the block chain;  in par 0075: "A customer (who may also be referred to as a “user” or “renter” in this example) enters the details of her order via the provider's website to indicate her desire to enter into a rental agreement with the hire company. The customer provides his/her public key to the rental company. The public key has a corresponding private key, which together form a cryptographic key pair as is known in the art. See step S100, FIG. 1b."  Then see par 078: " See proposed transaction TxB of FIG. 3a. In order for the rental agreement to be implemented, the renter will need to complete Transaction TxB as prepared by the rental company. The proposed transaction includes a token (or ‘coloured coin’). Herein, the terms ‘token’ and ‘coloured coin’ are used interchangeably. As is known in the art, a token can be used to convey data via a ‘regular’ blockchain transaction by including some metadata."
	Then, Vincent teaches and releasing usage authorization of the target shared vehicle to the rental client terminal in par 0096: "'Renter's public key' is the public key of the customer who is borrowing the car. 'Car's public key' is the public key of the car which is being borrowed. 'Company's public key' is the public key of the company that is facilitating the car rental. 'Escrow's public key' is the public key of the escrow agent”.  Then, see par 099: "In Step 106 of FIG. 1b, the IoT device 104 uses the coloured coin from TxB's output 0 to access the renter's public key from the DHT. The location of the public key may be made available to the car via a message. The message may contain a hash indicating where the public key is located in the DHT. The IoT device 104 can then add the public key to its database of public keys corresponding to individuals who are authorised to access the car. So now the car “knows” the customer's public key. Depending upon the implementation concerned, the key may be stored in memory provided in or on the IoT device, or stored off-device in a separate location and then accessed by the device as and when required. See step 106 of FIG. 1b."  By releasing the renters public key to the DHT (blockchain), the key is released to the renter.  
	Then, Vincent teaches acquiring, by the server, specific user information of the user stored in the block chain network according to a personal identifier of the user in the rental request; in par 078: " his is achieved by including an output which provides some intrinsic value (e.g. some Bitcoins) and includes the token within the metadata of the output's locking script. In the present case, the script of Output 0 contains metadata which includes the hash of the customer's public key."  And par 079: "Therefore, proposed transaction TxB serves as confirmation of the rental company's intention to enter into the rental agreement with the renter, and also provides a way for the car to know about the renter's public key. Proposed TxB also allows the renter to view the transaction which contains a hash of her public key and an output (Output 1) which is addressed to the car."
	Vincent does not teach calculating a user grade of the user who initiates the rental request according to a credit [] contract pre-stored in the block chain and the personal information; searching matched shared vehicles according to a user grade and the rental requirements; sending the matched shared vehicles to the rental client terminal so that the rental client terminal determines a target shared vehicle; unlocking the target shared vehicle and/or making an engine of the target shared vehicle available for starting. 
	Noted that Vincent already teaches smart contract, Jameel does not re-teach smart contract, and Vincent's smart contract teaches the element of smart contract while Jameel teaches the functionality of the smart contract.
	Jameel teaches a peer to peer vehicle network.  See abstract.  
	Jameel teaches calculating a user grade of the user who initiates the rental request according to a credit [] contract pre-stored in the block chain and the personal information in par 0094: "For example, while an owner may specify that Vehicle Zeta requires an 85% approval rating for a driver, Vehicle Alpha only requires a 60% approval rating for a driver. (Vehicle Zeta may be the owner's prized sports car, for example, while Vehicle Alpha is an aging and decrepit minivan for which the owner has less concern.) An owner may also specify, in some embodiments, different pricing schemes based on feedback information 328. For example, an owner might specify that a base vehicle rental rate should be charged to drivers with approval ratings of 80% or higher."  The rating is calculated in par 092: "Owners may also provide feedback in various embodiments. For example, an owner may indicate whether a particular rental experience was positive or negative. The owner may also quantifiably rate various experiences in some embodiments. The owner may provide opinions and/or ratings of driver cleanliness (did the driver leave the vehicle a mess), driver timeliness (did the driver return the vehicle on or before the stated end time of the rental period), etc. In some embodiments, timeliness metrics may also be independently collected by server 110. For example, server 110 may detect whether a vehicle was returned "on time" by communicating with vehicle 105 to determine when a driver has checked-in a vehicle."
	Jameel then teaches searching matched shared vehicles according to a user grade and the rental requirements in par 093: " Owner (and system) provided feedback may be used to determine whether a vehicle is available for rent in some embodiments. For example, an owner of a Vehicle Zeta may specify a vehicle rental criterion that any driver having a less than 85% (or 3.5 star) overall rating should not be allowed to rent Vehicle Zeta. Accordingly, server 110 may make a determination that Vehicle Zeta is unavailable for a driver with a poor approval rating makes an inquiry." See also par 095: "Operation 320 of FIG. 4 may also determine vehicle availability based on other information 330. In one embodiment, an owner may specify one or more mileage restrictions associated with a vehicle. If a vehicle rental inquiry includes information indicating that the mileage restriction would be exceeded, then that vehicle may be determined unavailable in operation 320. An owner may also specify one or more vehicle proficiency requirements. For example, an owner may specify that a driver must have proficiency with a manual transmission in order to rent a particular vehicle. If a driver does not possess such proficiency (or proof of such proficiency has not been provided to server 110), a particular vehicle may be determined to be unavailable."
sending the matched shared vehicles to the rental client so that the rental client determines a target shared vehicle; see also par 0101: " , information specifying one or more vehicles is transmitted. In one embodiment, this information specifies vehicles that have been determined to be available in operation 320."
	Jameel then teaches sending the matched shared vehicles to the rental client terminal so that the rental client terminal determines a target shared vehicle in par 0101: "information specifying one or more vehicles is transmitted. In one embodiment, this information specifies vehicles that have been determined to be available in operation 320. In other embodiments, vehicle information may be transmitted even if availability status is uncertain or negative (such as when a vehicle is unavailable for all or a portion of a rental period). In some embodiments, a given vehicle may be "determined to be available" even if it fails to satisfy one or more specified rental criteria. If an otherwise suitable vehicle is available for only a portion of a specified rental period, but not the entire rental period, for example, a prospective driver might still be informed about the vehicle, but also given an indication of its partial unavailability. This could allow the prospective driver to change the rental period, for example, to one that satisfies the owner's preferences and/or the previous reservations. Accordingly, operation 335 may cause information to be transmitted to a user computing device 120 in response to a vehicle inquiry in some embodiments."
	Jameel then teaches unlocking the target shared vehicle and/or making an engine of the target shared vehicle available for starting (where and/or is interpreted as "and" or "or", therefore "or") in par 0121: "Lock interface unit 460 includes one or more actuators to lock and/or unlock vehicle doors, trunks, hoods, storage compartments, or other locks on the vehicle, in various embodiments. In one embodiment, a vehicle can be unlocked via user computing device 120. For example, an RFID unit or NFC unit may detect the presence of an authorized computing device that corresponds to a driver who has the vehicle reserved for a current rental period, and communicate with lock interface unit 460 to cause the vehicle's doors to become unlocked."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the blockchain and smart contract rental method and system of Vincent with the calculating a user grade and searching with the user grade teaching of Jameel because one would be motivated to further refine the rental teaching of Vincent to select both specific vehicles (those which match) and drivers (those rated a certain way).  This would enable more personalization of the vehicle rental process and more efficiently put appropriate vehicles and drivers together.  Because this would make the system operate more efficiently, one would be motivated to modify Vincent with Jameel.
The combination of Vincent and Jameel do not teach wherein the calculating the user grade of the user … comprises: calculating the user grade of the user according to the specific user information, wherein the user grade comprises a user credit rating and a user driving rating; the user credit rating is determined according to a ratio of driving mileage of the user to violation behaviors or violation information within the driving mileage; and the user driving rating is determined according to the driving mileage and driving behavior information.
Taylor teaches a method for determining a risk to driving behavior. See abstract.
It is noted as shown above that Jameel teaches a user grade and Taylor further modifies this teaching.
Taylor teaches wherein the calculating the user grade of the user … comprises: calculating the user grade of the user according to the specific user information, wherein the user grade comprises a user credit rating and a user driving rating, in par 057 where the user grade, under a broadest reasonable interpretation, is taught by the total risk mileage, which combines two ratings as further explained below.  
Taylor then teaches the user credit rating is determined according to a ratio of driving mileage of the user to violation behaviors or violation information within the driving mileage, par 053: "Data recorded for a trip can be organized in the section labeled Recorded Data [rows 1-8, cols. 4-6] in FIG. 1, where the trip can be divided into time intervals from column four to column six (left to right) across each column. For each time interval, the data collection device records average speed data or distance data (when available) while monitoring for behavioral violations, such as speeding, talking on the phone while driving or texting on the phone while driving. Time stamps can be used for determining behavior durations rather than time intervals for more accurate assessment, where the time stamps can be assigned to time intervals or the time intervals can be specified in reference to the time stamps when behavioral violations take place."  See also pars 054, 056.  The talking on cell phone is a violation behavior or violation information, and this is measured over distance data.  This calculates "fatal crash risk mileage" which teaches under a broadest reasonable interpretation "user credit rating" based on how Applicant has limited "user credit rating" in the claim.  
Taylor then teaches and the user driving rating is determined according to the driving mileage and driving behavior information in par 055 where the user's driving without unsafe driving behavior is calculated.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the blockchain rental teaching of Vincent, combined with the user grade teaching of Jameel, with the user driving and credit rating teaching of Taylor because Taylor teaches that estimating insurance cost, which is risk, is difficult because data has been unavailable.  See par 001.  One would be further motivated because by determining distance based insurance policies, one must determine the risk associated each unit of distance.  As Taylor teaches this technique, it would increase accuracy in risk determination which would improve the teachings of Vincent and Jameel to rent to appropriate people.  For these reasons, one would be motivated to modify Vincent and Jameel with Taylor.  
	Per claims 3, 9, and 15, which are similar in scope, Vincent, Jameel, and Taylor teach the limitations of claims 1, 7, and 13, above.  Vincent further teaches the shared information comprises identity information of the vehicle owner, in par 094 where the "company's public key" identifies the company which is the vehicle owner, and is shared because it is on the blockchain (DHT).  See par 094: " The redeem script for Output 1 of TxB is:
OP_2<metadata contract><renter's public key><company's public key><escrow's public key>OP_4OP_CHECKMULTISIG"
	Vincent then teaches and after said receiving shared information and the usage smart contract sent by the vehicle owner client terminal, the method further comprises: performing identity authentication for the vehicle owner according to identity information of the vehicle owner in par 0097: "The token representing the contract is a 2-of-3 multisig address that includes the renter's signature, the company's signature and the escrow agent's signature. A multi-signature transaction requires more than one signature in order for the funds to be transferred. In the present scenario, the 2-of-3 multisig mechanism is useful because it enables the renter to provide funds into the transaction with the rental company and third-party arbitrator (escrow agent) named as potential signatories. If the transaction goes smoothly, then both customer and the rental company sign the transaction, and the funds are forwarded to the rental company."
	Vincent then teaches assigning vehicular terminal and a vehicular terminal identifier to the shared vehicle of the vehicle owner according to the usage smart contract if the identity authentication is passed in par 0101: "The customer has a smartphone 108 which contains the private key which corresponds to the public key provided previously to the car rental company. The smartphone may be configured to execute an application (app) which has been downloaded and installed from the car rental company's server. The app may provide functionality which enables the customer to interact with the car rental company and/or the car. The smartphone 108 communicates a message (“unlock doors”) to the IoT device 104. The message is encrypted using the private key and can only be decrypted with the corresponding public key. See step S108 of FIG. 1b."
	Vincent then teaches and registering the vehicular terminal into the block chain network as a node of the block chain network according to the vehicular terminal identifier in par 0102: " The car 104 receives the encrypted message from the smartphone, and attempts to decrypt it using the public key which was stored in step 106. If the message cannot be decrypted to provide a predetermined value or code, then verification has failed and the car remains locked. Alternatively, if the message can be successfully decrypted using the previously stored public key, then verification is deemed to have succeeded and vehicle is unlocked. In this way, access to the resource is either granted or denied based on the use of cryptographic keys."
	Per claims 4, 10, and 16, which are similar in scope, Vincent, Jameel, and Taylor teach the limitations of claims 3, 9, and 15, above.  Vincent teaches into the block chain network in par 050: " The IoT device is a programmable “Blockchain IOT Device (BID)” i.e. it is an internet-enabled device which is also able to monitor, interact with and publish to a blockchain network. The invention also includes a communication protocol. In a preferred embodiment, this enables communication with the resource via a software application (app).".  
	Vincent does not teach after said releasing usage authorization of the target shared vehicle to the rental client terminal, the method further comprises: receiving usage data generated in a using process of the target shared vehicle, wherein the usage data are submitted by the vehicular terminal; and registering the usage data [].
	Jameel teaches after said releasing usage authorization of the target shared vehicle to the rental client terminal, the method further comprises: receiving usage data generated in a using process of the target shared vehicle, wherein the usage data are submitted by the vehicular terminal; and registering the usage data [] in par 0153: "Server 110 may also consider whether a vehicle is currently in use (i.e., is being driven) when determining whether an upcoming reservation may be negatively affected. Such information may be gathered, in one embodiment, via an ignition sensor in ignition interface unit 465. Consider a vehicle reservation scheduled to begin at 11:00 am in a geographic zone near the campus of the University of California, Berkeley, for example. At 10:30 am, prior to the start of the reservation, server 110 may determine that the vehicle is located near Richmond, Calif., and further determine that getting the vehicle to the Berkeley campus should take only approximately 15 minutes. However, server 110 may also detect that as of 10:30 am, the ignition of the vehicle is turned off (i.e., the vehicle is parked). Server 110 may thus determine that the upcoming 11:00 am reservation is at (greater) risk of being negatively impacted (because the car would need to be started within the next 15 minutes in order to move it to the Berkeley campus on time). Conversely, if server 110 detects that the vehicle is in operation at 10:30 am (the ignition is already on), it may be assumed that the driver is currently en route to where the car is supposed to be located next. Therefore, based on whether a vehicle is currently in use, server 110 may make different judgments about the likelihood that an upcoming reservation will be negatively impacted."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the blockchain and smart contract rental method and system of Vincent with the receiving usage data teaching of Jameel because one would be motivated to further refine the rental teaching of Vincent to select both specific vehicles (those which match) and drivers (those rated a certain way) by using actual usage data at the time of use of the vehicle.  This would enable more personalization of the vehicle rental process and more efficiently put appropriate vehicles and drivers together.  Because this would make the system operate more efficiently, one would be motivated to modify Vincent with Jameel.
	Per claims 6, 12, and 18, which are similar in scope, Vincent, Jameel, and Taylor teach the limitations of claims 1, 7, and 13, above.  Vincent further teaches smart contract in par 0076: "In response to this, the car hire company generates a new contract. This is a machine-executable “smart contract” (hereinafter simply referred to as a “contract”).
	Vincent does not teach after said releasing usage authorization of the target shared vehicle to the rental client terminal, the method further comprises: calling the usage [] contract to submit a payment transaction request to the rental client terminal when receiving the rental end request sent by the rental client terminal; calling the service [] contract to generate a income sharing solution according to incomes from the payment transaction after a payment transaction confirmation information of the rental client terminal is received; and sharing the incomes according to the income sharing solution.
	Jameel teaches after said releasing usage authorization of the target shared vehicle to the rental client terminal, the method further comprises: calling the usage [] contract to submit a payment transaction request to the rental client terminal when receiving the rental end request sent by the rental client terminal; calling the service [] contract to generate a income sharing solution according to incomes from the payment transaction after a payment transaction confirmation information of the rental client terminal is received; and sharing the incomes according to the income sharing solution in par 0094: "Feedback information and/or owner-specified feedback rental criteria may relate only to particular vehicles in some embodiments. For example, while an owner may specify that Vehicle Zeta requires an 85% approval rating for a driver, Vehicle Alpha only requires a 60% approval rating for a driver. (Vehicle Zeta may be the owner's prized sports car, for example, while Vehicle Alpha is an aging and decrepit minivan for which the owner has less concern.) An owner may also specify, in some embodiments, different pricing schemes based on feedback information 328. For example, an owner might specify that a base vehicle rental rate should be charged to drivers with approval ratings of 80% or higher. For drivers between 65% and 80% however, another higher rate might be charged (either as an additional flat fee, as a percentage, etc.). For drivers between 50% and 65%, a higher fee yet still might be charged, while drivers under 50% might be disqualified. Such a scheme allows an owner to essentially charge a "risk premium" to drivers who are perceived to be less desirable."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the blockchain and smart contract rental method and system of Vincent with the splitting income teaching of Jameel because one would be motivated to automatically share income so that more people would be able to share vehicles.  Without this feature, the income would have to be divided by people separately, which is more work. Jameel's teaching streamlines this step so that one would not have to do two steps separately.  Therefore, for these reasons one would be motivated to modify Vincent with Jameel.
 Claims 2, 5, 8, 11, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent, US PGPUB 2019/0164137 A1 ("Vincent") in view of Jameel et al., US PGPUB 2013/0325521 A1 ("Jameel"), further in view of Taylor et al., US PGPUB 2013/0046562 A1 ("Taylor"), in further view of Lohmeier et al., US PGPUB 2015/0371153 A1 ("Lohmeier").
	Per claims 2, 8, and 14, which are similar in scope, Vincent, Jameel, and Taylor teach the limitations of claims 1, 7, and 13, above.  Vincent teaches smart contract and into the blockchain network (for storage and distribution of information) as shown above, but Vincent does not teach receiving shared information and the usage [] sent by the vehicle owner client terminal, the method further comprises: issuing a service protocol of the shared vehicle, wherein the service protocol is configured to guide a vehicle owner of a shared vehicle to submit shared information and the usage []; and registering the service protocol and a service [], wherein the service [] is generated according to the service protocol.
	Lohmeier teaches a system for managing shared vehicles.  See abstract.
	Lohmeier teaches receiving shared information and the usage [] sent by the vehicle owner client terminal, the method further comprises: issuing a service protocol of the shared vehicle, wherein the service protocol is configured to guide a vehicle owner of a shared vehicle to submit shared information and the usage []; and registering the service protocol and a service [], wherein the [] is generated according to the service protocol in par 0122: "he status information can also be used to ensure compliance with any agreement to perform maintenance tasks. For example, the telemetry data can be used to confirm that the vehicle was at least parked at an oil change service for a selected period of time (if the borrower had agreed to perform such a task. Generally, the updating of the vehicle status record during the course of a nested vehicle sharing period offers a higher degree of assurance and additional compensation opportunities/modes that substantially enhances desirability of permitting nested vehicle sharing to occur on a widespread basis between otherwise unfamiliar lenders/borrowers. Without the added assurances, and objective information to identify responsible parties for any failure to meet a vehicle sharing agreement's terms, the nested vehicle sharing arrangement would be a hard service to sell to vehicle owners and borrower/lenders."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the blockchain and smart contract rental method and system of Vincent, Jameel, and Taylor with the submitting shared information and service teaching of Lohmeier because Lohmeier teaches, in par 0122, that updating the vehicle status record "offers a higher degree of assurance and additional compensation opportunities/modes that substantially enhances desirability of permitting nested vehicle sharing to occur on a widespread basis between otherwise unfamiliar lenders/borrowers."  In other words, by updating the service protocol it reassures other users that their car's service will be looked after and this would attract more users to the system. For this reason, one would be motivated to modify Vincent, Jameel, and Taylor with Lohmeier.  
Per claims 5, 11, and 17, which are similar in scope, Vincent, Jameel, and Taylor teach the limitations of claims 4, 10, and 16, above.  Vincent does not teach after said releasing usage authorization of the target shared vehicle to the rental client terminal, the method further comprises: classifying the usage data when a rental end request sent by the rental client terminal is received; determining ownership of the classified data according to classification attribute; and sending the classified data to a corresponding ownership party.
Lohmeier teaches after said releasing usage authorization of the target shared vehicle to the rental client terminal, the method further comprises: classifying the usage data when a rental end request sent by the rental client terminal is received; determining ownership of the classified data according to classification attribute; and sending the classified data to a corresponding ownership party in par 0121: "The use of vehicle status information (e.g. telemetry) ensures proper use and timely return of a vehicle. If a nested user agrees to use the vehicle to go on a specified trip, the telemetry data will ensure that the vehicle was indeed used for that purpose. Such confirmation by telemetry data ensures that the secondary borrower does not state the use is for a cross-state excursion consisting of primarily interstate highway travel while in-fact the driver uses the vehicle to carry out several local deliveries that subject the vehicle to substantially greater wear and tear. Moreover, the availability of theft/ignition block service provides a degree of assurance that the secondary borrower will take off with the vehicle (i.e. joy ride)."  See also par 0124: "During stage 634 the vehicle sharing engine 145 uses the information acquired during the course of the vehicle use by the secondary borrower to update driver (sharing and driving) and vehicle ratings. These updated driver and vehicle ratings are thereafter used during subsequent pairing operations of perspective lenders and borrowers of shared vehicles—including enforcing restriction of nested vehicle sharing with drivers meeting a specified minimum rating level for one or both of driving rating and vehicle sharing rating."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the blockchain and smart contract rental method and system of Vincent, Jameel, and Taylor with the classifying usage data teaching of Lohmeier because Lohmeier teaches, in par 0122, that updating the vehicle status record "offers a higher degree of assurance and additional compensation opportunities/modes that substantially enhances desirability of permitting nested vehicle sharing to occur on a widespread basis between otherwise unfamiliar lenders/borrowers."  In other words, by updating the service protocol it reassures other users that their car's service will be looked after and this would attract more users to the system. For this reason, one would be motivated to modify Vincent, Jameel, and Taylor with Lohmeier.  
Therefore, claims 1-18 are rejected under 35 USC 103.  
Response to Arguments
35 USC 101
	Applicant argues on page 12 that the contract cannot be done on pen and paper but it is an electronic contract.  Examiner agrees but the electronic "smart" contract is handled in the additional elements as an applied element to the abstract idea.  Therefore this is not persuasive.
	On page 13 Applicant argues that the steps/elements "improve the sharing of information and …prevent tampering."  Applicant is using, however, applied elements such as blockchain which have these benefits as intrinsic properties (sharing information across all users, using cryptography).  This is similar to reciting a computer as increasing the speed of a mental process, and is not sufficient to overcome 101.  Further, Applicant has not presented evidence of an improvement to technology in the specification and therefore there is no support shown for an improvement.  See MPEP 2106.05(a).  Applicant remarks are not evidence.
	Applicant argues on page 15 that an ordered combination of elements that enable a computer to accomplish a desired result are patent eligible.  This is not the holding of BASCOM or Finjan.  Applicant states that the inventive concept of claim 1 is not previously attainable but has no evidence for this statement in the disclosure (specification).  Applicant then argues that there is a practical application but Applicant states conclusorily that "one of ordinary skill would have understood that such steps are beyond any alleged judicial exception."  Examiner disagrees because examiner finds that one of ordinary skill would first recognize that Applicant is reciting steps that are an abstract idea—car rental—and that the additional elements are recited at a high level and used to perform the steps that they are designed to perform—storing data (blockchain); an electronic contract (smart contract); and unlocking a door (a step in renting cars), among other elements.  Therefore, Applicant has not shown how the additional elements integrate the abstract idea into a practical application.  
	35 USC 103
	Applicant argues that Vincent does not teach unlocking doors but Examiner shows how Jameel teaches unlocking doors.  Then, per the new limitations taken from the specification, further search and consideration was required and new art applied.  Because of this new art, the 103, rejection is maintained. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689